Citation Nr: 1216026	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed seizure disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic phobic neurosis (PPN) with headaches and dizziness.  

3.  Entitlement to a compensable evaluation for the service-connected corn of the right fifth toe.  

4.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1977.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a hearing under the provisions of 38 C.F.R. §§ 20.704(d), 20.707.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

Of preliminary importance, during the course of the appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and appointed a private attorney as his representative.  In January 2011, the Veteran revoked this power of attorney and executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Disabled American Veterans as his representative.

Additionally, the Board notes that, following the issuance of the September 2010 Supplemental Statement of the Case (SSOC), new VA treatment records were associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, during his hearing, the Veteran formally and clearly entered on the record orally at the time of the hearing that he wished to waive this procedural right; therefore, no RO waiver is necessary and the Board may proceed with the adjudication of any of the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to higher evaluations for service-connected PPN with headaches and dizziness as well as service-connected corn of the right fifth toe are being remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran's currently manifested seizure disorder first manifested during active service.

2.  In August 2011, prior to the promulgation of a decision on appeal, the Board received notification in writing from the Veteran that he intended to withdraw his claim for a TDIU rating from appellate consideration.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).   

2.  The Veteran's appeal as to the claim of a TDIU rating is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With respect to the seizure disorder claim decided on appeal, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

With respect to the TDIU claim, the Veteran has withdrawn that claim for appellate consideration.  Thus, a VCAA analysis has been rendered moot.

Seizure disorder

The Veteran essentially contends that he currently suffers from a seizure disorder due to head injuries sustained during his active duty service.  He describes one head injury occurring while accidentally positioned in the wheel well of an airplane when the auxiliary power was turned on.  Thereafter, he injured his head during an automobile accident.

Service treatment records (STRs) show treatment for head injuries sustained in service as claimed.  In this regard, a skull series, taken in June 1975, shows complaints of dizziness and headaches since head trauma in April 1975, with intermittent weakness of the left hand.  No fracture was seen on review, and the pineal was not calcified so no comment could be made regarding shift.  An electroencephalogram (EEG) in June 1975 revealed normal results.  A June 1975 neurology consult reflects complaints of headaches and dizziness occurring about once every few days following a head injury.  

In October 1975, the Veteran was injured in an automobile accident when he struck his forehead and jaw on the steering wheel and front windshield of the car.  Following this accident, the Veteran complained of headaches and pain in the right temporal area, as well as "light flashes at times."  In November 1975, he was again treated for headaches, as well as vomiting and flashes of light, accompanying the headaches and loss of consciousness.  

A December 1975 clinical narrative summary reveals that the Veteran was admitted to the intensive care unit for neuropsychiatric observation.  Historically, in May 1975, the Veteran had an accident in the wheel well of an airplane when the auxiliary power unit was turned on without warning.  He bumped his head at that time and, following this accident, experienced dizziness, headaches, decreased hearing, increased nervousness, paresthesia in his left hand - all on an episodic basis but particularly when exposed to the noise level of aircraft engines on the flight line.  The general physical examination was within normal limits and the neurological consultation was also essentially within normal limits.  The practitioner noted that the impression was that of a post-concussive syndrome, prolonged, with some possible psychological overlay but no organic pathology found.  

An STR, dated in March 1977, shows findings of PPN, mild, manifested by fainting, fatigue, headaches, decreased hearing and parasthesia when exposed to flight line noise level and secondary conclusive head injury.  

A VA treatment record, dated in August 1979, shows the Veteran underwent medical treatment after falling down the stairs.  In December 1980, he was treated for headaches and a high pitched whine in his ears, which he believed were the result of a head injury in service.  A VA treatment record, dated later that month, shows the Veteran described "passing out" episodes since 1975, along with severe headaches followed by passing out for 10 to 15 minutes.  The Veteran noted that his headaches and passing out began after he sustained a head injury in service.  

In a VA psychiatric evaluation, dated in November 1981, the Veteran reported that when he was a jet engine mechanic he was injured, which causes him to black out.  During the examination, he described symptoms of blacking out, dizziness, headaches, vision problems, increased sleepiness, and memory lapse since his service accident.  He also provided a history of breaking his jaw on multiple occasions.  

Also in November 1981, the Veteran underwent a VA neurology evaluation, where it was determined that the black outs could represent seizures.  After undergoing a thorough clinical evaluation, during which he reported symptoms of seeing a dazzling light then losing muscle power, the physician provided a clinical impression of temporal lobe epilepsy and prescribed Dilantin.  

In a statement, received in November 1981, the Veteran noted that due to headaches and dizzy spells related to his in-service head injury, he experienced 10 episodes of blackouts when he lost all consciousness.  He noted that he fractured his jaw after one of the blackouts.  

A February 1983 private treatment record shows that the Veteran was prescribed 100 milligrams of Dilantin by a VA neurologist.  A March 1983 private treatment record shows the Veteran "checked-the-box" for "seizures or epilepsy" on an admission medical screening.  

In a statement received in March 1983, the Veteran reported that he developed a dental problem in 1975 because his jaws "locked-up."  He also asserted that in November 1981 he fell down the stars because he blacked out, due to his service-connected neurosis condition, and fractured his jaw.  

A VA neurology evaluation, dated in December 1983, performed by the same neurologist as the November 1981 evaluation, included a cranial nerves and extremities examination.  The Veteran was again diagnosed with temporal lobe epilepsy aggravated clinically, and was ordered an EEG.

Private treatment records, dated in April and June 1984, reveal diagnosis of a seizure disorder.  

A VA neuropsychiatric evaluation, dated in February 1988, shows that the Veteran reported that he developed seizures, with treatment since 1980, including being prescribed Dilantin.  

A November 2000 EEG report reveals an impression of 9Hz posterior dominant frequencies which reacted to eye opening, drowsiness occurred with diffuse slowing in the theta range, but deeper stages of sleep did not occur.  Hyperventilation and photic stimulation were unremarkable, and the Veteran was diagnosed with a normal awake and drowsy EEG.  The clinical correlation indicates that these EEG gave no evidence of electrical cerebral dysfunction.  

A May 2003 SSA examination was performed, during which the Veteran complained of a seizure disorder due to injuries sustained in military service.  The Veteran reported that his seizures involve seeing flashing lights and then feeling light headed.  He described losing consciousness, shaking and becoming rigid, and biting his tongue, as well as occasionally becoming incontinent.  The physician opined that the frequency of the seizures had increased over the last four months despite the Veteran's compliance with his Dilantin treatment.  

A statement received from a VA Medical Center (VAMC), in June 2003, shows that the Veteran had a history of partial complex seizures, and that he had been evaluated by neurology in the past.  The Veteran was diagnosed with complex partial seizure disorder.

A September 2003 VA treatment record shows the Veteran complained of falling down the stairs the day before, and experienced swelling of the lower jaw from left to right with painful swallowing.  

A May 2004 VA neurology note shows a history of epilepsy, usually nocturnal.  The physician noted the Veteran's seizures are usually well controlled but he had one 4 weeks ago because he did not take his Dilantin.  He was diagnosed with epilepsy.  

Notably, in May 2004, the Veteran was granted entitlement to SSA benefits based on a primary diagnosis of seizures.  

In conjunction with the appeal, the Veteran underwent a VA neurology examination in November 2007.  The examiner noted the history of in-service head injury, with a period of unconsciousness for an unknown period of time, followed by being dazed and confused for 45 minutes.  Additionally, the Veteran claimed to have been in a witnessed auto accident in 1976 at Travis Air Force Base, with facial injuries and loss of consciousness.  The Veteran reported that, at the time of the first accident, he began to experience flashes of light and a feeling of his throat closing up, along with pressure in his head.  He claimed to be incontinent during these episodes and had tongue biting.

On physical evaluation, the examiner observed that there was no pain with palpation over frontal and maxillary sinuses, no photophobia during the examination, normal jaw opening, no pain evoked in temporomandibular joint disorders (TMJs) during side to side motion, no pain on palpation of mastoid processes, and no meningeal signs.  The Veteran had normal range of motion in the cervical spine, but pain at end-points, and slightly forward flexed posture.

On neuroexamination, for mentation, the examiner described that the Veteran was alert, conversant, and cooperative with the examination.  Intact speech and language was noted, insight was poor to fair, and nervous appearing with obvious anxiety.  No pressured speech was observed and the Veteran denied current suicidal and homicidal ideation.  On cranial nerve evaluation, II to XII showed only bilateral endpoint nystagmus.  On motor evaluation, strength was noted as 5 out of 5 with no drift.  On reflexes evaluation, the Veteran displayed 2 out of 4 throughout.  On sensory evaluation, the Veteran had sensation intact to light touch and pinprick throughout.  On coordination evaluation, the Veteran was intact for all 4 limbs, with very mild distal tremor.  Gait was described as uncertain but stable with intact Romberg.  

CT studies, performed in December 2005, shows no acute intracranial abnormality, no acute cervical spine abnormality, and degenerative disc disease with associated bony changes at lower cervical levels involving the C5 to C6 and C6 to C7 levels.  

The examiner provided a review of the Veteran's service records and VA treatment records.  However, the examiner failed to discuss the Veteran's contentions that he experienced symptoms of a seizure disorder within one year of service, and did not address the Veteran's early diagnosis of temporal lobe epilepsy.  

The examiner opined that the Veteran's case was complicated.  The examiner noted that the Veteran has blackout spells variously diagnosed as seizures, fainting spells, sequelae of panic attacks or PTSD symptoms.  The examiner noted that the Veteran has been treated with an anticonvulsant but has not had a firm diagnosis of a seizure disorder established based on review of the available records.  The examiner opined that the Veteran does have risk factors for epilepsy, including the head traumas sustained while in military service.  The examiner noted that an EEG and MRI of the brain with contrast were ordered to see if there is additional evidence for underlying central nervous system pathology that could support a diagnosis of a seizure disorder.  The examiner concluded that at this point it would be speculative to render a diagnosis of a seizure disorder.  The examiner indicated that if the EEG and MRI scans were negative, then video EEG monitoring would be recommended to try to capture one of his events and make a firmer diagnosis.  The examiner also noted that the Veteran should be referred to the Neurology Seizure clinic for re-evaluation and discussion of treatment options.  

In December 2007, the Veteran underwent a VA MRI of the brain and an EEG consult, the results of which were added as a December 2007 addendum to the November 2007 neurology examination report.  Here, the neurologist noted MRI findings of no evidence of intracranial hemorrhage or space occupying lesion, ventricles, sulci and basal cisterns that are normal in size, multiple foci of high FLAIR signal in the deep white matter that likely represents chronic ischemic changes, no evidence of abnormal brain parenchymal enhancement, no diffusion restriction to suggest acute cerebral infarction, and normal visualized flow voids of the major vessels at the base of the brain.  Technical summary included occipital dominant rhythm of 9 to 10 Hz, and low voltage 18 to 22 Hz activity present in the anterior leads.  The neurologist observed an impression that the Veteran's EEG was within the range of normal variation.  The neurologist noted that these were essentially negative studies that neither confirmed nor refuted findings of a possible seizure diagnosis, and alternative explanations for the Veteran's blackout spells persisted.  The neurologist opined that a seizure disorder is possible but still speculative, and recommended video EEG monitoring by neurology to try to capture one of these events and make a firmer diagnosis.  The neurologist also recommended that the Veteran be referred to the Neurology Seizure Clinic for reevaluation and discussion of treatment options.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Initially, the Board notes that the STRs serve to corroborate the Veteran's reports that he experienced seizures in service despite the record being negative for findings of treatment for seizures.  Specifically, the Board finds that the instances where the Veteran complained of fainting spells and of seeing flashes of light mimic symptoms that clinicians have assigned to his current seizure disorder.  

Further, the Board finds that the Veteran is competent to give evidence about what he has experienced in service and after service; for example, he is competent to discuss his blackouts, flashes of light, headaches, jaw pain, and other symptoms associated with a seizure disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also finds the Veteran's and his friend's hearing testimony to be highly credible and probative in establishing a continuity of symptomatology referable to a seizure disorder beginning during his active duty service.  

Moreover, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In this regard there are numerous reports, including various VA and private treatment records and SSA records, which handily establish that the Veteran currently suffers from a seizure disorder.  

Turning to the matter of etiology of the seizure disorder, the Board finds the opinion of the November 2007/December 2007 VA examiner to be flawed in several meaningful respects.  Firstly, the Board notes that the examiner did not consider the Veteran's competent and credible reports of a continuity of symptomatology, which significantly lessens the probative value of the opinion.  See Jandreau, supra; Buchanan, supra.  

Second, the VA examiner was hesitant to diagnose a current seizure disorder out of caution and lack of medical observance.  However, the record contains sufficient VA and private diagnoses of a seizure disorder with a long-standing history of Dilantin being prescribed for the seizure disorder.  

Third, the Board notes that the symptomatology which led the private and VA clinicians to diagnose a seizure disorder is the same symptomatology which the Veteran has credibly reported began during service.  As evident by STRs, the Veteran was diagnosed with prolonged post-concussive syndrome with unusual symptomatology which included flashes of light, headaches and various somatic complaints.  Contemporaneous in time to service discharge, the Veteran later described passing out episodes which began during service.  In this context, the Board finds that the medical symptoms supporting the current seizure disorder diagnosis first manifested during active service.  Thus, service connection is granted on a direct basis.  38 C.F.R. § 3.303(b).  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran, in a written statement received at the Board in August 2011, expressed his intention to terminate his appeal of the claim for a TDIU rating.  Hence, with respect to the issue of entitlement to a TDIU rating there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Service connection for a seizure disorder is granted.  

The appeal as to the issue of entitlement to a TDIU rating is dismissed without prejudice.


REMAND

The Veteran seeks a higher disability rating for a service-connected disability diagnosed as PPN with headaches and dizziness.  This psychiatric disorder was diagnosed by VA examination in 1981 and attributed as secondary to a head injury incurred in service.  At that time, symptomatology included psychosomatic symptoms as well as slow response to digit test and serial subtractions.

In recent years, the state of medical knowledge concerning the effects of traumatic brain injuries (TBIs) has substantially increased.  Effective October 23, 2008, VA revised the criteria for evaluating TBIs which evaluate cognitive functioning, emotional/behavioral functioning and physical functioning.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); 38 C.F.R. § 4.124, Diagnostic Code 8045. 

Prior to any further appellate review, the Board finds that the Veteran should undergo VA examination which evaluates all aspects of his TBI.

The RO initially granted service connection for a corn of the right fifth toe in a rating decision dated in February 1982.  At that time, a noncompensable (no percent) rating was assigned pursuant to 38 C.F.R. § 4.118, DCs 7899-7819, effective September 7, 1981.  The Veteran filed his current claim for an increased rating in February 2005.  He essentially contends that his corn of the right fifth toe is manifested by symptoms of tenderness, disfigurement, and limited mobility in the form of being unable to walk far, kick or stand for long, for which he must purchase larger shoes.  These assertions are supported by hearing testimony provided by the Veteran and his friend, along with written statements submitted by him and his representative.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7819 provides: Benign skin neoplasms: Rate as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7819 (2008); 38 C.F.R. § 4.118, DC 7819 (2011).  

The Board finds that additional VA examination is necessary to evaluate the Veteran's lay complaints which were not voiced on previous VA examinations.  See generally VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record clinical records of the Veteran's treatment at the Houston VA Medical Center since September 2011.

2.  After completion of the above, schedule the Veteran for VA examination by an appropriate physician to determine the current severity of his TBI residuals. 

The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  To the extent feasible, the examiner should specify which current symptoms are attributable to the Veteran's service-connected TBI and which symptoms are associated with another disability unassociated with TBI, if any. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Also, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of the service-connected corn of the right fifth toe.  The claims file contents must be provided to the examiner for review.  All relevant clinical findings should be provided.  Additionally, the examiner is specifically requested to address the following aspects of disability:

* whether the Veteran's service-connected corn of the right 5th toe is painful to touch; and
* whether there is any medical reason to accept or reject the Veteran's description that his service-connected corn of the right 5th toe limits his mobility in the form of being unable to walk far, kick or stand for long, for which he must purchase larger shoes?

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


